Thornton, J., dissenting:
I dissent. Conceding that the seventeenth section of the Act of 1872 is void, I am nevertheless of opinion that the track of the plaintiff corporation as laid down was lawfully in place, and that it could not be removed by defendants without its consent, and another put in its place, which it would be allowed by defendants to use. (See Railway Co. v. Alling, 99 U. S. 463, 475.) The injunction was improperly dissolved. The order of the Court below should be reversed, and the injunction restored.
Mobbison, C. J., dissented.